The defendant’s petition for certification for appeal from the Appellate Court, 53 Conn. App. 747 (AC 18126), is granted, limited to the following issues:
“1. Whether the Appellate Court correctly determined that the admission of the medical examiner’s testimony regarding possible causes of death that leave markings only on the skin was harmless error?
“2. Whether the Appellate Court correctly determined that the hearsay testimony of three witnesses regarding statements made to them by the defendant’s children was properly admitted under the excited utterance exception to the hearsay rule?
“3. Whether the Appellate Court correctly determined that witness testimony regarding the decedent’s fearful *923state of mind regarding the defendant was relevant to prove his motive to murder her and was more probative of his motive than it was prejudicial to the defendant?”
Decided September 9, 1999
The Supreme Court docket number is SC 16186.
Moira L. Buckley, in support of the petition.
Mitchell S. Brody, assistant state’s attorney, in opposition.